Title: From Thomas Jefferson to Thomas Jefferson Randolph, 21 October 1825
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


Dear Jefferson
Oct. 21. 25
I inclose you a letter from N. H. Lewis as Secretary of the Rivanna company, as also a copy of the interlocutory decree of Chancellor Brown for the appointment of Commissioners, which is the object of this letter. I have informed mr Lewis that I leave all further proceedings in this matter to you, and shall confirm whatever you do in it.affectionately yoursTh: Jefferson